Per Curiam.

The petitioner moves to confirm the report of the Referee adjudging respondent guilty of professional misconduct.
Respondent was admitted to practice in the Second Judicial Department January 29, 1936. There is a single charge against him, that in a period extending from about July 30, 1963 to September 22, 1964, without authority he improperly used approximately $22,000 of assets of the estate of which he was coexecutor. This particular sum was to have been used to pay Federal estate taxes. All required distributions had been made, including payments to beneficiaries and creditors. The Federal estate taxes have now been paid with interest, and while paid before the actual filing of charges they were not in fact paid until respondent-was contacted by petitioner.
While the use of the funds was admittedly improper, respondent asserts that there was never any intention to permanently retain such funds, that because of certain personal problems, including certain debts for others for which he stood as security, he made temporary use of such funds. Apparently this is the only charge which has been preferred against the respondent in a period of approximately 32 years at the Bar. While no one has suffered loss the improper use of the funds without authority cannot be condoned. The report of the Referee should be confirmed and the respondent suspended for two years. (Matter of Cusack, 222 App. Div. 624.)
Stevens, J. P., Eager, Capozzoli, McGivern and Rabin, JJ., concur.
Respondent suspended for a period of two years effective November 15, 1968.